was the source of the drugs. But below, appellant only argued that the
                evidence was Brady material because it was useful for impeaching the
                informant regarding his drug addiction, which had been established. An
                appellant cannot change his theory underlining an assignment of error on
                appeal.   Ford v. Warden, 111 Nev. 872, 884, 901 P.2d 123, 130 (1995).
                Moreover, as appellant himself points out, the theory he advances on
                appeal is inconsistent with his testimony at trial, and given that
                testimony, he cannot complain that the evidence was withheld, see United
                States v. Diaz, 922 F.2d 998, 1007 (2d Cir. 1990) (concluding that Brady
                was not violated where evidence at issue was within the defendant's
                knowledge), or that it was material, see Mazzan v. Warden, 116 Nev. 48,
                66, 993 P.2d 25, 36 (2000).
                            Having considered appellant's contentions and concluded that
                they lack merit, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                                  , C.J.
                                                        Hardesty


                                                                                     J.
                                                        Parraguirre


                                                                                     J.
                                                        Douglas

                cc: Hon. Scott N. Freeman, District Judge
                     Law Office of David R. Houston
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A